Citation Nr: 0533983	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-12 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by North Bay Hospital on December 12, 
2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination of the 
James A. Haley VA Medical Center (VAMC) in Tampa, Florida, 
wherein reimbursement or payment by VA of the cost of 
unauthorized medical services provided on December 12, 2002 
by a non-VA medical facility, North Bay Hospital was denied.


FINDINGS OF FACT

1.  The veteran is rated as 100 percent disabled for service-
connected post-traumatic stress disorder (PTSD) and is 
separately rated 100 percent disabled for rectal carcinoma.  
His combined disability rating is 100 percent.

2.  The veteran received medical care from North Bay Hospital 
on December 12, 2002.

3.  All but $8.80 of the veteran's $2,734.00 obligation was 
paid on his behalf by an insurer under a health-plan 
contract.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by North Bay 
Hospital on December 12, 2002 are not met. 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000 through 17.1003 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking the reimbursement or payment of 
unauthorized medical expenses incurred in conjunction with 
treatment that was accorded him at a non-VA facility on 
December 12, 2002. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
claimant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

With respect to notice, discussions in the statements of the 
case (SOC) and letters sent to the veteran generally informed 
him of the information and evidence needed to substantiate 
the claim.  The VAMC also supplied the veteran with the 
applicable regulations in the SOC.  In addition, he was 
furnished with a letter from the VAMC advising him of the 
rights and procedures that attach to application of the VCAA.  
In this letter, which is undated, the veteran was advised by 
VA that VA would make every reasonable effort to obtain 
relevant records, such as private medical records.  He was 
also advised that VA would make as many requests as necessary 
to obtain records from other federal agencies if such action 
is deemed necessary.  In addition, he was notified that he 
was to tell VA about any information or evidence that he may 
want VA to try to get for him, and that he was to give VA 
enough information so that they could request any records.  
He was further advised that he was to "[o]btain and submit 
any statements in support of your claims(s)."

The United States Court of Appeals for Veterans Claims has 
determined that under certain circumstances VCAA notice may 
not be required.  Included among the reasons is that no 
amount of notice would produce a different outcome on appeal.  
See, e.g., Manning v. Principi, 16 Vet. App. 534 (2002) [the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In this case, the only evidence necessary to decide the claim 
revolves around what transpired on December 12, 2002.  This 
evidence is of record.  

Notwithstanding the fact that VCAA notice was not required in 
this instance, the Board notes that such notice was indeed 
furnished to the veteran, that he was provided with the 
opportunity to respond, and that all relevant evidence has 
been associated with his claims file.  There is no indication 
that pertinent evidence that can be obtained has not been 
sought.

The standard of review under the VCAA is as follows.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

The Board additionally observes that all appropriate due 
process considerations have been adhered to.  See 38 C.F.R. § 
3.103 (2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument.  
The veteran declined opportunities to present testimony at 
the RO and before the Board.


Factual background

As of December 12, 2002, the veteran was service-connected 
for various disabilities as follows:  PTSD, rated as 100 
percent disabling; rectal carcinoma, rated as 100 percent 
disabling; spinal stenosis with extruded disc, L5-S1, status 
postoperative bilateral laminotomies and foraminotomies, 
rated as 60 percent disabling; right foot drop, rated as 40 
percent disabling; postoperative resection of right radial 
head, with arthrotomy (minor), rated as 20 percent disabling; 
rhinitis with asthma, rated as 10 percent disabling; 
fracture, left tibia and fibula, rated as noncompensable; 
right ear high frequency hearing loss, rated as 
noncompensable; repair, deviated nasal septum, traumatic, 
rated as noncompensable; and hemorrhoids, rated as 
noncompensable.  These disabilities were also rated as 100 
percent disabling when considered on a combined rating basis; 
see 38 C.F.R. § 4.25.   

Medical records show that the veteran sought emergency room 
treatment at North Bay Hospital in Clearwater, Florida on the 
morning of December 12, 2002, with complaints of dizziness 
and weakness.   He was discharged several hours later with a 
diagnosis of sinusitis.  The hospital charged $2,734.00 for 
its services.  
The larger part of the bill, $1,628.10, was for a CT scan, 
since the veteran was suspected on admission of having had a 
stroke.  The hospital bill indicates that $2,725.20 was 
reimbursed by Medicare, with the veteran identified as the 
"insured", leaving the veteran to pay $8.80.  

The VAMC denied the veteran's claim for reimbursement on the 
basis that VA medical facilities were available.  It was 
thereafter alleged, by the veteran and on his behalf that, 
prior to seeking treatment at North Bay Hospital, his wife 
contacted the VA outpatient clinic in New Port Richey, 
Florida, near their home, and was advised by VA personnel 
that he would not be seen at that facility.  According to the 
veteran and his spouse, he was further advised that he was to 
seek private emergency room treatment and then file for 
reimbursement of expenses.  



Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a non-
VA facility.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2004); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

However, if the veteran is to meet any availability criteria, 
it must be under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000 though 17.1003 (2005).  To be eligible for 
reimbursement under the Millennium Act, the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment) [emphasis added];

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  (Emphasis added.)

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].   

In this case, it appears that most of these criteria are 
satisfied or are otherwise irrelevant, with the exception of 
subsection (c), which requires that a VA or other Federal 
facility/provider was not feasibly available and that an 
attempt to use them beforehand would not have been considered 
reasonable, and subsection (g), which requires that the 
veteran lack coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.

The Board finds that the criteria of subsection (g) are not 
satisfied.  The billing statement from North Bay Hospital 
clearly shows that the veteran was covered under Medicare B, 
which is a health-plan contract for payment or reimbursement 
of medical care, and that in fact Medicare paid all but $8.80 
of the veteran's $2,734.00 obligation.  This document 
identifies Medicare as the "payer" and the veteran as the 
"insured."  

As was noted above, inasmuch as these criteria are 
conjunctive and not disjunctive, they must all be satisfied 
before reimbursement or payment can be made.  See Melson, 
supra.  In the instant case, all criteria are not satisfied; 
rather, the evidence clearly shows that the veteran has 
coverage under a health-plan contract for payment, in whole 
or in part, for the emergency treatment, and that such 
payment, in virtually the entire amount (all but $8.80), was 
made.  The fact that the full amount was not paid is 
immaterial; the provision merely requires payment or 
reimbursement "in whole or in part."  Such payment was 
made.

In brief, the veteran does not satisfy the criteria under the 
Veterans Millennium Healthcare and Benefits Act.  This is a 
case in which the law is dispositive, in that specific 
eligibility standards must be satisfied before inquiry into 
whether reimbursement is appropriate under the circumstances 
can be made.  As discussed above, those standards were not 
met.  Because the law, and not the facts, is dispositive of 
the issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the veteran's 
claim for reimbursement or payment for the unauthorized 
private medical care that the veteran received on December 
12, 2002 at North Bay Hospital must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Additional comment

The Board is aware that it decided this case on a different 
basis than did the VAMC.  As has been discussed above, the 
Board has determined that compensation for unauthorized 
medical expenses is not warranted because the hospital bill 
was paid in part by Medicare [subsection (g)].   The VAMC, on 
the other hand, denied the claim on the basis that a VA 
medical facility was feasibly available and that the veteran 
did not avail himself of VA medical services in seeking 
treatment elsewhere [subsection  (c)].

The Board has considered whether rendering a decision without 
remanding the case for further consideration by the VAMC 
results in prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, under 
the circumstances here presented, there is little which could 
be accomplished in such a remand aside from delay in the 
final adjudication of the claim.  The facts speak for 
themselves.   
The hospital bill clearly shows payment by Medicare B of 
$2725.20, leaving $8.80 to be paid by the veteran.  In 
denying the veteran's claim, the RO focused on the 
availability of VA facilities, and so notified the veteran 
that this was the reason for his claim being denied.  The 
VAMC, in its form letter to the veteran, did not check 
another reason for denial, "Not eligible under the Millenium 
Health Care Act be cause you have or are eligible for 
Medicate part A or B."  In the Board's opinion, remand would 
accomplish nothing except to have the VAMC check this box and 
return to the case to the Board.  This would be a useless 
act.     






ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by North Bay Hospital on December 12, 2002 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


